Citation Nr: 0508818	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent evaluation for PTSD, effective July 18, 
2002.  That same month, the veteran's representative filed a 
notice of disagreement (NOD) with the initial rating assigned 
for PTSD.  A statement of the case (SOC) was issued in 
December 2002, and the veteran's representative filed a 
substantive appeal in January 2003.  

In July 2003, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated with 
the claims file.  As noted in an March 2004 supplemental SOC 
(SSOC), the RO later increased the initial rating assigned 
for PTSD to 30 percent, also effective July 18, 2002.   

Because the claim for a higher rating for PTSD involves a 
request for a higher initial evaluation following the grant 
of service connection, the Board has characterized this claim 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, although the increased the 
initial rating assigned for PTSD during the pendency of this 
appeal, inasmuch as a higher evaluation is available for this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
initial rating remains viable on appeal.  Id.;  AB v. Brown, 
6 Vet. App. 35,  38 (1993).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Since the July 18, 2002 effective date of the grant of 
service connection, the veteran's PTSD has been manifested, 
primarily, by anxiety, intrusive recollections from service 
in Vietnam, reported passive suicidal ideation (with no 
intent), minor difficulties in concentration, low energy 
level, and difficulties with social relationships; these 
symptoms reflect occupational and social impairment with no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);           38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the December 2002 SOC, the March 2004 and December 
2004 SSOCs, and the RO's letter of July 2002, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  Pursuant to the aforementioned documents, 
the veteran has also been afforded the opportunity to present 
evidence and argument in support of his claim.  In its July 
2002 letter sent to the veteran in connection with his then 
pending claim for service connection for PTSD, the RO 
requested that the veteran provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to obtain any VA treatment records, employment 
records, or records from other Federal agencies, as well as 
requested that the veteran submit any additional evidence in 
his possession.  Through this letter, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the December 2002 SOC 
explaining what was needed to substantiate the veteran's 
claim within one month of the July 2001 rating decision on 
appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its letter 
of July 2002; neither in response to that letter, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence that 
has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the James A. Haley 
VA Medical Center (VAMC), located in Tampa Bay, Florida 
(hereinafter Tampa VAMC), dated from October 2001 to July 
2002, and from the Manchester VAMC, dated from February 2003 
to August 2004.  The RO has also obtained the veteran's 
Social Security disability compensation records, has arranged 
for the veteran to undergo numerous VA examinations, and has 
afforded the veteran the opportunity to testify during a July 
2003 hearing before RO personnel; the reports of examination 
and hearing transcript are of record.  In support of his 
claim, the veteran has submitted letters from Dr. A. 
Drukteinis, private physician, dated from April 1991 and 
August 2003, a copy of a January 2003 psychiatric evaluation 
conducted by P. Emery, private psychiatrist, and personal 
statements dated from April 2002 and July 2002.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

Treatment records from the Tampa VAMC, include a February 
2002 VA psychiatrist's report that documented the veteran's 
complaints of emotional instability, sleep fragmentation, 
agoraphobic tendencies, avoidance of war-related stimuli, 
hypervigilance, exaggerated startle response, and a sense of 
a foreshortened future.  The treating psychiatrist diagnosed 
PTSD, and assigned a Global Assessment of Functioning (GAF) 
score of 52.  A March 2002 report from a VA social worker 
reflects the veteran's report that following separation from 
service, his behavioral pattern became explosive and 
aggressive.  The veteran stated that at that time, he 
remained isolated and hypervigilant, and suffered from an 
exaggerated startle response, sleep disturbances, and panic 
attacks.  He further stated that he was limited in his daily 
activities because of a foreshortened sense of future, and a 
sense of weariness.  The social worker treating the veteran 
assessed PTSD, chronic and severe, with significant 
industrial and social impairment, and assigned a GAF score of 
50.  

A copy of a May 2002 Social Security Administration (SSA) 
disability compensation determination documents the veteran's 
award of SSA disability benefits for a psychiatric disorder, 
with a primary diagnosis of anxiety disorder, and a secondary 
diagnosis of affective (mood) disorder, effective January 1, 
2002.

On VA examination in October 2002, the veteran reported that 
he experienced anxiety when in crowds and public situations, 
and that he had not worked in two years and was currently 
supporting himself through Social Security disability 
benefits.  On mental status examination, the veteran's 
behavior was appropriate and relaxed, his speech was normal 
and relaxed, and his mood and affect were both within normal 
limits.  There was no indication of depersonalization or 
derealization, or of hallucinations or illusions.  The 
veteran's thought process, for the most part, was goal 
directed.  There were no preoccupations, no delusions, and no 
suicidal or homicidal ideation.  On the administration of a 
mini-mental status examination, the veteran scored 28 out of 
30 points, which according to the examiner placed the veteran 
within a normal range of functioning. The veteran showed a 
good fund of general information, his ability for verbal 
abstractions was good, and his judgment was adequate for him 
to handle his own funds.  He had some minor difficulties with 
concentration, in the areas of "serials 7s" and other 
similar tests.  The veteran reported that at times he used 
alcohol to self-medicate.  He stated that he thought about 
his Vietnam service on a daily basis, and that when he would 
recall events from service he would deal with this 
recollection by attempting to focus on another task.  He also 
reported that in the past he had experienced panic attacks, 
in particular in his former occupation as a sales 
representative, although he stated that these attacks had not 
occurred recently.      

The examiner diagnosed PTSD, in remission due to the 
effectiveness of medication; and alcohol abuse, possible 
alcohol dependence.  A GAF score of 80 was assigned.  The 
examiner further noted that the veteran did not then appear 
to have met all of the criteria for PTSD, and that the 
veteran had reported that his medication was working well for 
him and was helping treat any depression and anxiety; 
according to the examiner, the veteran reported that his mood 
was a 6 on a scale of 0 to 10    (0 being very depressed and 
10 being well-adjusted), and his level of anxiety was also a 
6 (0 being very anxious and 10 being very relaxed).  Also 
noted was that the veteran reported receiving six to eight 
hours of good sleep in the evening, and that he was a very 
social man with good verbal skills, who appeared to be 
functioning well.

A January 2003 report of a psychiatric evaluation conducted 
by P. Emery, a private psychiatrist treating the veteran, 
notes that the veteran reported he consistently experienced a 
state of mind by which he was frequently at a loss to 
adequately care for himself.  He reported changing jobs on 
average every two years since his separation from military 
service, and that he had difficulty showing emotion.  He 
complained of feeling isolated in life, of having phobias, 
and of ongoing physical aches and pains.  On mental status 
examination, the veteran was casually dressed, cooperative, 
and attentive.  His attitude was of being somewhat tentative, 
and he was slow and hesitant in his speech.  He appeared 
somewhat anxious and depressed, although he was able to reach 
some state of relaxation during the interview with the 
psychiatrist.  The veteran appeared to experience moods of 
desperation and self-contempt.  He referred to problems with 
irritability, anger, and a sense of futility; and as a result 
of these problems, his affect was constricted and dysphoric.  
There appeared to be a constant threat of depersonalization 
because of the veteran's psychiatric condition.  It was also 
noted that the veteran's memories and somatic experiences 
suggested early manifestations of preoccupations and 
obsessions.  He appeared to be experiencing life 
circumstances as being under the control of his past 
experiences, and this was contributing to an apparent 
impairment of judgment and a feeling of being "burnt out."

The psychiatrist evaluating the veteran diagnosed PTSD, 
chronic and severe, and assigned a GAF of 35, noting that the 
veteran had experienced major impairments in several areas 
such as work, school, family relations, judgment, thinking, 
and mood.  The psychiatrist further stated that he considered 
the veteran to be totally disabled, primarily due to his 
PTSD.  

Treatment records from the Manchester VAMC, dated from 
February 2003 to August 2004, include a September 2003 report 
of an initial mental health assessment conducted by a VA 
registered nurse, which noted the veteran's report of 
symptoms of anxiety, nightmares, and flashbacks.  Also noted 
was that the veteran was alert and well-oriented, speech was 
normal, affect was blunted and restricted, with a depressed 
mood, thought content was normal with no signs of perceptual 
disturbances, insight and judgment were good, memory was 
intact, and there were no signs of suicidal or homicidal 
thoughts.  The diagnosis was PTSD and depressive disorder, 
with an assigned GAF of 60.  An October 2003 VA 
psychiatrist's report reflects that the veteran complained of 
having anger, irritability, hypervigilance, suspiciousness, 
insomnia, nightmares, intrusive thoughts, and reactivity to 
reminders of his Vietnam service.  It was noted objectively 
that the veteran was alert and oriented, his mood appeared 
euthymic and affect was appropriate, and his speech and 
thought processes were clear and coherent.  There was no 
evidence of hallucinations or delusions, or suicidal or 
homicidal ideation.  Attention and concentration appeared 
intact on gross examination, and judgment appeared adequate.  
The psychiatrist assessed PTSD, with a GAF of 60.  The 
records of the veteran's ongoing monthly treatment sessions 
with this psychiatrist through August 2004, note additional 
symptoms of low energy, low motivation, and on one instance, 
passive suicidal ideation, although with a clear denial of 
active suicidal ideation, intent, or plan.  Throughout this 
time frame, the veteran's assigned GAF scores ranged from 54 
to 60.        

During a July 2003 hearing before a Hearing Officer at the 
RO, the veteran testified that he had difficulty getting 
along with others and was socially isolated, and that he was 
having difficulty finding employment as a result of his PTSD 
symptoms.  He also reported having sleep problems, including 
nightmares, which required him to use sleeping medications.  

In a September 2003 supplemental opinion, the October 2002 VA 
examiner clarified his previous diagnosis, stating that based 
on a more recent review of the veteran's claims file 
(including the recently submitted report of the January 2003 
private psychiatrist's evaluation and updated VA outpatient 
records), the veteran did not appear to have any additional 
psychiatric disabilities other than PTSD, and alcohol abuse 
and/or dependence.  The examiner further noted that with 
respect to any employment impairment, the veteran's primary 
impairment to working appeared to be his alcohol abuse 
dependence.  He also indicated that the assigned GAF score of 
80 for the veteran was appropriate, given that the veteran 
was very social, participated in various recreational sports 
and hobbies, and maintained a good relationship with many 
family members, and also considering that the veteran's 
symptoms overall were basically transient, and were being 
successfully treated with medication.  According to the 
examiner, the GAF of 35 assigned by the January 2003 private 
psychiatrist suggested that the veteran was unable to take 
care of himself or anyone else, when, in fact, the clinical 
information in the veteran's case showed otherwise.  The 
examiner also noted that, in his opinion, the veteran could 
return to work if he could gain control of his alcohol abuse 
and dependence; that the veteran's PTSD symptoms remained in 
remission because of the effectiveness of his medication; 
that his assigned GAF score of 80 corresponded to only a 
slight impairment in social and occupational function; and 
that his symptoms were transient and expectable reactions to 
psychosocial stressors other than involving his experiences 
from service, such as helping take care of his brother. 

On VA examination again in February 2004 (by the same 
psychiatrist who conducted the October 2002 examination), the 
veteran reported that he remained unemployed.  He stated that 
over the past year, he had not lost his temper on any 
occasion.  He reported that he did not have any friends.  He 
further stated that he would think about his experiences in 
Vietnam every day, and that on these occasions, his blood 
pressure would rise and he would develop a shortness of 
breath.  The veteran also related that he had stopped 
drinking in 2002, and had also given up playing golf.  On 
mental examination, the veteran was dressed appropriate to 
the weather and appeared neat and clean.  His behavior was 
initially tense, and he stated that on his previous VA 
examination he had inaccurately portrayed his mental state as 
less serious than in reality.  The veteran's speech was 
normal, and his mood, for the most part, was euthymic.  His 
affect was appropriate and animated.  There were no 
indications of depersonalization or derealization, and he 
denied any hallucinations or illusions.  The veteran's 
thought process was logical and goal-directed.  There were no 
obsessions or delusions.  The veteran did report having some 
passive suicidal ideation, however, he stated that he would 
never attempt suicide.  He denied any homicidal ideation.  He 
was most likely functioning in the average to above-average 
range of intelligence.  Long-term and short-term memory were 
commensurate with age.  Attention and concentration were also 
commensurate with age.  Level of abstraction and insight were 
within normal limits.  The veteran reported receiving nine to 
ten hours of sleep each night.  He reported having a low 
energy level.  He denied any experiences of mania.           

The examiner diagnosed PTSD, chronic; alcohol abuse, in 
remission for one year, by the veteran's report; and diazepam 
dependence; and assigned a GAF of 60.  The examiner noted 
that the veteran at that time appeared to meet the each of 
criteria for a diagnosis of PTSD.  With respect to the 
assigned GAF, the examiner noted that this score was in the 
"moderate symptoms" range because the veteran had reported 
some difficulties with friendships; the veteran had also 
stated that he often stayed to himself, though he had 
indicated at times he preferred being alone.  It was also 
noted that the veteran's diazepam dependence appeared to be 
secondary to PTSD.  

III.	Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The RO has assigned an initial 30 percent disabling, under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  However, a General 
Rating formula for evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.  

Under that formula, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that since the July 
2002 effective date of the grant of service connection, the 
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 30 percent evaluation.  

The medical evidence of record reflects that the veteran's 
PTSD has been characterized, primarily, by intrusive 
recollections from service in Vietnam, anxiety (including 
social anxiety in public places), possible passive suicidal 
ideation, though with no reported intent, minor difficulties 
in concentration, low energy level, and difficulty in 
maintaining social relationships other than with family 
members.  The record also reflects that on VA examination in 
October 2002, approximately three months after the July 2002 
effective date of the grant of service connection for PTSD, 
the examiner specifically diagnosed PTSD in remission due to 
the effectiveness of medication, and also noted that the 
veteran did not at that time appear to have met all of the 
criteria for a full diagnosis of PTSD.  It was further noted 
that the veteran maintained a high level of social activity 
and strong verbal skills, and that overall he appeared to be 
functioning well.  

Additionally, the VA examiner's September 2003 supplemental 
opinion and report of a February 2004 follow-up psychiatric 
examination reflect that this psychiatrist, in the course of 
his review of the veteran's claims file, has taken into 
consideration any additional evidence that might initially 
appear to suggest the veteran had more serious psychiatric 
symptoms-specifically, the VA outpatient treatment reports 
reflecting the veteran's subjective report of his psychiatric 
history, and the January 2003 private psychiatrist's report-
and while the examiner's assessment of the veteran's 
psychiatric condition has been updated to reflect a confirmed 
diagnosis of PTSD (with a lower assigned GAF of 60, as 
discussed in greater detail below), his overall portrayal of 
the veteran's psychiatric disability does not indicate a 
significantly higher degree of severity than that previously 
noted.  In his September 2003 supplemental opinion, the 
examiner noted that the veteran's psychiatric symptoms 
remained in remission due to the effectiveness of his 
medication, that these symptoms appeared to be transient 
reactions to psychosocial stressors unrelated to PTSD, and 
that the veteran's impairment in employment appeared to be 
due to alcohol abuse and dependence, and not his PTSD.  The 
report of the February 2004 examination reflects that the 
veteran reported increased difficulties in maintaining 
friendships, and that the veteran may have developed a 
diazepam dependence secondary to his PTSD symptoms; it was 
further noted, however, that the veteran's speech continued 
to be normal, his mood was euthymic and affect was 
appropriate, his thought process was logical and goal-
directed, and there was no indication of any obsessions, 
hallucinations, or delusions.      

The Board finds that these symptoms are reflective of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, the level of impairment 
contemplated in the currently assigned 30 percent disability 
rating.  However, the symptoms associated with the veteran's 
PTSD have not at any point met the criteria for at least the 
next higher, 50 percent, evaluation.   

As noted above, a 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to certain symptoms; however, the Board 
finds that those delineated symptoms are not characteristics 
of the veteran's disability.  Specifically, the veteran has 
not been found to have a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; or difficulty in understanding complex 
commands.  The veteran has also not been shown to have any 
significant impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivations and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  While the February 2004 examiner has noted 
that the veteran has recently experienced some difficulties 
maintaining friendships, there is no indication that he is 
unable to maintain social relationships, and the veteran 
himself has related that at times he prefers to be alone.  
The veteran additionally appears to have good relationships 
with family members.  Also, while the veteran has reported to 
the February 2004 examiner having had some passive suicidal 
ideation, the veteran further stated that he would never 
attempt suicide.  There are no other medical findings from 
any other time period referring to instances of active or 
passive suicidal ideation.  Rather, the extent and severity 
of the anxiety, sleep impairment, loss of concentration, and 
other symptoms suffered by the veteran in this case, are more 
characteristic of the criteria for the 30 percent rating.  
Hence, the Board finds that the veteran's symptoms more 
closely approximate the criteria for a 30 percent evaluation.     

The Board also emphasizes that the GAF scores assigned 
throughout the time period pertinent to the instant claim for 
increase warrant assignment of no more than the current 30 
percent rating.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).

The Board notes that a VA social worker that treated the 
veteran in March 2002 assigned a GAF score of 50, and also 
that a private psychiatrist who evaluated the veteran in 
January 2003 assigned a score of 35.  Under the DSM-IV, a GAF 
score between 31 and 40 suggests that a psychiatric 
disability is manifested by some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social occupational or social functioning.     

The Board points out, however, that each of these assigned 
GAF scores (the March 2002 social worker's score assigned in 
the 41 to 50 range, and the January 2003 psychiatrist's score 
in the 31 to 40 range) appear to indicate a greater degree of 
psychiatric impairment than is objectively reflected in the 
veteran's treatment reports, to include those records for the 
timeframe in which the scores were assigned.  The veteran's 
treatment records (from both VA and private medical 
providers) include no evidence of suicidal ideation, speech 
that is at times illogical or irrelevant, or impairment in 
reality testing, symptoms that, per the DSM-IV, are generally 
indicative of such a GAF between 31 and 40.  Similarly, there 
is no evidence of severe obsessional rituals, frequent 
shoplifting, absence of social relationships, or inability to 
maintain employment, symptoms that generally correspond to a 
GAF between 41 and 50.  Also, the veteran has not had many 
friends, but has still been involved with his family.  In 
view of the veteran's actual psychiatric symptoms, as well as 
the more detailed discussion of the veteran's symptoms noted 
above, the Board finds that the GAF scores assigned in the 41 
to 50 range, and in the 31 to 40 range, respectively, do not 
provide any basis for assignment of a higher rating.   As the 
October 2002 examiner later indicated in his September 2003 
supplemental opinion, the GAF of 35 assigned by the January 
2003 private psychiatrist suggested that the veteran was 
unable to take care of himself or anyone else, when, in fact, 
the clinical information in the veteran's case showed 
otherwise.  
 
Rather, the Board points out that the scores assigned in this 
case by the VA examiner of 80 in October 2002, and 60 in 
February 2004 (in connection with the most detailed and 
thorough psychiatric evaluations of record in connection with 
the veteran's claim for increase), as well as the veteran's 
treating psychiatrist at the Manchester VAMC, of between 54 
and 60, and the VA psychiatrist at the Tampa VAMC, of 52 in 
March 2002, each appear to be more reflective of the 
veteran's actual level of psychiatric impairment.  According 
to the DSM-IV, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning.  These scores 
appear to correspond to the level of impairment contemplated 
in the currently assigned 30 percent evaluation.        

Thus, the Board finds the record presents no basis for 
assignment of more than the current 30 percent schedular 
evaluation at any point since the July 18, 2002 effective 
date of the grant of service connection for PTSD.  Moreover, 
as the criteria for the next higher, 50 percent evaluation 
have not been met, it follows that the criteria for the next 
higher 70 percent evaluation likewise are not met.

Finally, the Board points out that there is no showing that 
the veteran's PTSD has, at any point since the effective date 
of the grant of service connection, reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the October 
2004 SSOC).  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  The January 2003 private psychiatrist 
evaluating the veteran has opined that the veteran was 
"totally disabled" due to his psychiatric condition, 
although this psychiatrist did not express any actual 
findings regarding the effect of the veteran's PTSD upon 
employability.  SSA disability records also document that the 
veteran is receiving disability compensation for an anxiety 
disorder as well as an affective (mood) disorder, but do not 
specifically relate his disability compensation to PTSD.  
Moreover, the VA psychiatrist who provided the September 2003 
medical opinion, based on a review of the medical evidence of 
record at that time (including the private treatment and SSA 
records), determined that the veteran's primary impediment in 
working appeared to be his alcohol abuse and dependence, not 
PTSD, and further, that the veteran could likely return to 
work if he could obtain control over his alcohol dependence.  
Aside from the question of employability, the veteran's 
service-connected PTSD has also not been shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Under these circumstances, the Board must conclude that 
staged rating, pursuant to Fenderson, is not warranted, and 
that the claim for an initial evaluation in excess of 30 
percent for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


